TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00100-CV



                                     In re Guadalupe Padilla


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator Guadalupe Padilla filed a petition for writ of mandamus contending that

the trial court has not ruled on his motion for postconviction DNA testing and his motion for

appointment of counsel. Mandamus may issue to compel a trial court to rule on a motion, but the

relator must provide a mandamus record establishing that he requested a ruling on the pending

motion. See In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig. proceeding)

(noting that mandamus record failed to establish that relator requested ruling or otherwise called

motion to trial court’s attention and that “mere filing of a motion with a trial court clerk does not

equate to a request that the trial court rule on the motion”); see also Tex. R. App. P. 52.7(a) (relator

must file with petition “a certified or sworn copy of every document that is material to the relator’s

claim for relief and that was filed in any underlying proceeding”).

                Accordingly, because Padilla failed to provide a sufficient mandamus record, his

petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).
                                   __________________________________________
                                   Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: February 28, 2019




                                             2